Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of mCIG, Inc. (the “Company”) on Form 10-K/A for the period ended April 30, 2014 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned Principal Accounting Officer of the Company, certify, pursuant to 18 U.S.C. section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, That to the best of my knowledge: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. By /s/ Paul Rosenberg Paul Rosenberg Chief Financial Officer (Principal Accounting Officer) January 29, 2015
